Citation Nr: 0929953	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Whether the VA Form I-9 received on December 21, 2005 was 
timely. 

2.	Entitlement to an increased rating for service-connected 
right ear hearing loss.  

3.	Whether new and material evidence has been received to 
warrant a reopening of the previously denied service 
connection claim for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1969 to August 
1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this matter, the Veteran appeals the denial of his claim 
for increased rating for right ear hearing loss, and his 
claim to reopen his service connection claim for left ear 
hearing loss.  He also appeals the RO's January 2006 
determination that he did not timely appeal these issues in 
December 2005.  

The record shows that, in a December 1992 rating decision, 
the RO denied service connection for hearing loss in both 
ears.  The Veteran appealed that decision to the Board, 
which, in a July 1997 decision, granted service connection 
for right ear hearing loss, but continued to deny service 
connection for left ear hearing loss.  The Veteran did not 
appeal this decision.  

In November 2003, the Veteran filed a claim for increased 
rating for his service-connected right ear hearing loss, and 
filed a claim to reopen his previously denied service 
connection claim for left ear hearing loss.  The RO denied 
the Veteran's claims in June 2004.  The Veteran filed a June 
2005 notice of disagreement (NOD) against that decision, to 
which the RO responded with an October 14, 2005 Statement of 
the Case (SOC).  On December 21, 2005, the RO received from 
the Veteran a substantive appeal of the June 2004 rating 
decision.  

In a January 2006 letter, however, the RO informed the 
Veteran that his December 2005 substantive appeal was not 
timely, and that therefore, his claim for increase for right 
ear hearing loss, and the claim to reopen the service 
connection for left ear hearing loss, could not be deemed on 
appeal.  The Veteran proceeded to file a timely NOD, and 
subsequent substantive appeal, against that January 2006 
decision regarding timeliness. 

In an October 2006 rating decision, the RO again denied the 
Veteran's increased rating claim for right ear hearing loss, 
and his claim to reopen the service connection claim for left 
ear hearing loss.  The Veteran filed a NOD against that 
decision in March 2007.  And, following an April 2008 SOC, 
the Veteran again filed a substantive appeal in May 2008.  

The Board notes that, recently, the United States Court of 
Appeals for Veterans Claims (Court) issued its decision in 
Percy v. Shinseki, 23 Vet. App. 37 (2009).  In that decision, 
the Court addressed the issue of timeliness with regard to 
appeals.  As the record indicates that the Veteran's December 
2005 appeal may have been untimely by one day, the Board 
finds that, in light of Percy, additional adjudication of the 
issues on appeal is appropriate here.  See 38 C.F.R. 
§ 20.305(a) (2008).  

Accordingly, the case is REMANDED for the following action:

The RO should consider whether the recent 
decision in Percy v. Shinseki, 23 Vet. 
App. 37 (2009) affects its disposition of 
these matters and issue a proper 
statement of the case.  An appropriate 
period of time should be allowed for 
response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




